Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

In the May 10, 2022 Office Action, inter alia, claims 1, 2, 4, 5, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carston et al. U.S. Patent Publication (2014/0101133; hereinafter: Carston) in view of Momen-Pour et al. U.S. Patent (2007/0271227; hereinafter: Momen-Pour) and further in view of Wu et al. U.S. Patent Publication (2013/0060733; hereinafter: Wu) and further in view of Brocato et al. U.S. Patent Publication (8,375,014; hereinafter: Brocato).

Carston, Momen-Pour, Wu, and Brocato alone, or in combination, fail to describe or render obvious, in response to specifying one or more elements of the query definition to be executed as instructions in a single query by a query engine, wherein the one or more elements comprise a query condition including a first dynamic parameter of an execution path comprising a string defining a search route from a parent query item to a child query item and the string references a key associated with the name of the depth parameter having the value that controls the depth of the recursive level-by-level search of the data structure, wherein the first dynamic parameter and the depth parameter are each a respective instance of an item in the data model, and wherein the depth parameter is configured in a configuration document that also configures the key and the string defining the search route from the parent query item to the child query item; providing the query definition as an input to the query engine; determining, by the query engine, query execution instructions based on the query definition, the query instructions specifying the recursive level-by-level search, the query engine further calculating the dynamic parameter and using the dynamic parameter with the depth parameter to control the recursive level-by-level search;.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
September 10, 2022
                                                                                                                                                                                                


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000